DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
	Applicant’s amendment to claims 1-9 and 11-20 has overcome each and every claim objection previously set forth in non-final office Action dated 06/26/2020. Therefore, the objection has been withdrawn.
Applicant’s amendment to claims 1-20 has overcome previous 35 U.S.C. § 112(b) rejection set forth in non-final office action dated 06/26/2020. Therefore, the rejection has been withdrawn.
The applicant originally submitted claims 1-20 in the application. In the present response, the applicant amended claims 1-20. Accordingly, claims 1-20 are currently pending in the application.

Response to Arguments
Applicant’s arguments filled 10/21/2020, with respect to rejection of claim 1 under 35 U.S.C. § 103 have been fully considered, however not persuasive. 
Applicant argues that cited US 2014/0238065 to Bonnin et al, does not disclose or suggest “an open central longitudinal space between a pump and a heat exchanger that is configured to facilitate airflow therein”.
In support of this argument, the applicant reasons that Bonnin does not disclose an open central longitudinal space between the pump 22a and the heat exchanger 20a, as the longitudinal area in Bonnin is cluttered with by a bypass of the secondary hydraulic circuits 27a/27b in Fig 1 and near the pump/corresponding elements in Fig 2. 
The Examiner respectfully disagrees, Bonnin in Fig 2 and [0087] provides a “sufficient space” cited as an “open central longitudinal space” facilitating the passage of cooling air between the front and back grills.
Accordingly, the Examiner submits that, in a broadest reason interpretation Bonnin fairly teaches or suggest this limitation of claim 1 drawn to “an open central longitudinal space between a pump and a heat exchanger that is configured to facilitate airflow therein”.
a circuit control board positioned in a longitudinal extension of the open central longitudinal space to be directly swept by the airflow”, Bonnin electronic control board 24 cannot be swept by the air flow flowing in the central longitudinal space.
In support of this argument the applicant reasons that central electronic control board 42a is hidden behind the heat exchanger 20a, thereby further preventing the central electronic control board 42a from being swept by the air flow. 
The Examiner respectfully disagrees, Bonnin in Fig 2, [0085-0087] provides a central electronic control board 42a, which as is illustrated in Fig 2 positioned in a longitudinal extension of the “sufficient space” which forms a passage of cooling air between the front and back grills, the central electronic control board 42a is positioned in front of back grille 37a and indeed directly swept by the airflow from the pump fan (pump fan, ¶ 72, II. 1-5). 
Accordingly, the Examiner submits that, in a broadest reason interpretation Bonnin properly teaches or suggest this limitation of claim 1 drawn to “a circuit control board positioned in a longitudinal extension of the open central longitudinal space to be directly swept by the airflow”.
Applicant further attacks Bonnin reference individually as not teaching or suggesting, the limitation of claim 1 drawn to “the portion of the secondary hydraulic circuit being without a bypass configured to allow the pump to operate in a closed circuit and to clutter this open longitudinal space”.
Furthermore, the Applicant argues that it is not clear how one skilled in the art would have been led to modifying Bonnin in view of Best et al (US 2015/0049432) such that “a portion of a secondary hydraulic circuit would be provided without a bypass”.
Furthermore, the Applicant argues that modifying Bonnin with Best completely changes the principle of operation of Bonnin, because the structure of the cooling module of Bonnin would also be modified to take account the suppression of the bypass, and one skilled in the art would not have been led to combine the structure of the cooling modules of Bonnin and Best as one has a bypass of the secondary hydraulic circuit and the other one is without such a bypass of the secondary hydraulic circuit, removing the bypass of the secondary hydraulic circuit in Bonnin would lead one skilled in the art to completely upset the fluid circulation within the cooling module, which would render Bonnin unsatisfactory for its intended use. 

In response to Applicant's piecemeal analysis of the references, it has been held that one cannot show nonobviousness by: attacking references individually where, as here, the rejections are based on combinations of references. InreKeller, 208 USPQ 871 (CCPA 1981).
As in this case, the claim 1 limitation drawn to “a portion of a secondary hydraulic circuit would be provided without a bypass” is taught or suggest by the cited US 2015/0049432 to Best et al and not by the cited US 2014/0238065 to Bonnin et al.
The main body of the cooling system as is limited in claim 1 is taught or suggested by Bonnin as per non-final office action dated 06/26/2020, except for a pump without a bypass which is provided by Best and a cover which US 20050133214 to Pfahnl provides. 
Best in Fig 15 and [0120] provides a cooling system with pump 904 without a bypass to distribution piping system 914/916. 
Bonnin would have been appraised incorporating into his cooling system a pump without a bypass which would clutter the valuable space or compromise the reliability of his cooling system. 
The combination is proper as Bonnin’s pump 22a along with bypass channel is simply replaced with a pump without a bypass or a pump with a bypass within its casing, as Bonnin would benefit incorporating in his cooling system such a pump without a bypass which could clutter the air flow passage in the so as computing devices could not be efficiently cooled or compromise the reliability of computing devices.
It should be noted that in pumps and motor technology arts, among many other arts, often, the bypass is conveniently located within the pump or the motor casing for many good reasons among which to save valuable space within an enclosure and extend reliability of the pump and the useful life of a system.
One skilled in the art would have been motivated to combine teachings from Best and incorporate a pump without a bypass to benefit from conserving, and freeing up valuable space while increasing the reliability of the pump and the cooling system.
Accordingly, the Examiner submits that, in a broadest reason interpretation, Best reasonably teaches or suggests this limitation of claim 1 drawn to “a portion of a secondary hydraulic circuit would be provided without a bypass”, and combination of Bonnin with Best is proper.

The Examiner respectfully disagrees, the claim 1 limitation drawn to “a circuit control board positioned in the longitudinal extension of the open central longitudinal space to be directly swept by the airflow” is clearly illustrated in Fig 2 and [0086] of Bonnin and cover insuring proper circulation of airflow within the housing is  provided by US 20050133214 to Pfahnl.
The combination is proper as Bonnin would benefit from proper circulation of airflow within his cooling system, by properly directly cooling the circuit board 42a, by the airflow as being discharged through back grille 37a. 
According, the Examiner submits that, in a broadest reason interpretation Bonnin properly teaches or suggest this limitation of claim 1 drawn to “a circuit control board positioned in the longitudinal extension of the open central longitudinal space to be directly swept by the airflow”.
Applicant further attacks Bonnin reference individually and argues that modifying Bonnin outer housing dimension to what is limited in claim 8 would upset the entire disposition of elements within the cooling module of Bonnin, particularly if the bypass of the secondary hydraulic circuit is removed.
The Examiner respectfully disagrees, as cited in non-final office action dated 06/26/2002, the “optimized dimensions of an enclosure” with a fan within the enclosure are simply “variables” as is properly cited in the office action by US 5,772,500 to Harvey et al, and according to “In re Boesch, 617 F.2d, 205 USPQ 215 (CCPA 1980)” involves only routine skill in the art and carries no patentable weight.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, two ventilation grilles (105) in short side wall 133 must be shown or the feature canceled from the claims. No new matter should be entered.
37 CFR 1.121(d)  are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance
Claim Objections
Claims 1 and 13 are objected to because of the following lack of antecedent informalities: 
● In claim 1, lines 45-46, “an open central longitudinal space” should be “the open central longitudinal space”.
● In claim 13, line 7 “the outlet” should be “an outlet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6, 9-17 and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over in Bonnin et al (US 2014/0238065) in view of Best et al.  (US 2015/0049432) and further in view of Pfahnl (US 20050133214).
Regarding Claim 1, Bonnin (In Figs 1-2) discloses a liquid cooling module (14a and 14b) for computer servers (rackable servers, ¶ 22, II. 1-3), the liquid cooling module comprising: 
an outer housing (outer housing of stiffener 35a) having a length (length of stiffener 35a), a width (width of stiffener 35), and a thickness (thickness of stiffener 35) such that the length is less than twice the width and the thickness is less than half the width (Fig 2), the outer housing having four side walls (four side walls of stiffener 35), the sidewalls including two long walls (Fig 2) in the lengthwise direction and two short walls in the widthwise direction (Fig 2), 
a bottom (bottom of stiffener 35 on which components are disposed on), 
a plurality of components (22a and 20a) incorporated in the outer housing, the plurality of components comprising:
a pump (22a) oriented in the lengthwise direction of the outer housing and positioned along one of the long one of the long side walls (side wall, along length of which pump 22a is disposed by),
a fan (fan, ¶ 72, II. 1-5),
a heat exchanger (20a) oriented in the lengthwise direction of the outer housing and positioned along the other one of the long side walls (side wall, along length of which heat exchanger 20a is disposed by, ¶ 88, II. 1-4), 
at least two ventilation grilles (36a/37a) respectively positioned in the two short side walls (Fig 2),
a primary hydraulic circuit (21a/21b) configured to supply the liquid cooling module with a fluid coolant (¶ 58, II. 9-19), 
a circuit control board (42a, ¶ 85, II. 1-5, ¶ 86, II. 1-6) positioned in the longitudinal extension of the open central longitudinal space (sufficient space, ¶ 87, II. 1-4) to be directly swept by the airflow (¶ 85, II. 1-5).
However where Bonnin further discloses wherein a secondary hydraulic circuit (15a/15b) located in the liquid cooling module (Fig 1), for circulating a fluid coolant (liquid, ¶ 90, II. 3-7), 

Instead Best (In Fig 15) teaches wherein a portion of the secondary hydraulic circuit (primary cooling system comprising of server racks 310, pump 904 and valves 904 and associated liquid coolant piping) located in the liquid cooling module (cooling system, ¶ 120 II. 1-4), for circulating a fluid coolant (liquid coolant, ¶ 120, II. 8-11), comprising no bypass that would allow the pump (904) to operate as a closed circuit and to clutter this open longitudinal space (pump 904 comprising no bypass that would allow the pump to operate as a closed circuit and clutter open longitudinal space).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Bonnin with Best with a portion of the secondary hydraulic cooling circuit located in the liquid cooling module for circulating a fluid coolant comprising no bypass that allow the pump to operate as a closed circuit and clutter open longitudinal space to benefit from providing a novel cooling system and methods for efficiently cooling computing devices having heat-generating electronic components , such as independently operable servers immersed in a dielectric liquid coolant in a tank (Best, ¶ 25, II. 1-5).
However where Bonnin (In Figs 1-2) further discloses an open central longitudinal space (sufficient space, ¶87, II. 1-4) between the pump (22a) and the heat exchanger (20a) that is configured to facilitate airflow therein from an air intake ventilation grille (36a) of one of the short side walls (Fig 2) to at least one air discharge ventilation grille (37a) of the at least at least two ventilation grilles (37, ¶ 71, II. 1-3) of the other one of the short side walls (Fig 2), (¶ 87, II. 1-4), the  airflow being driven by the fan (¶ 87, II. 1-4),
However Bonnin as modified does not disclose an air intake ventilation grille of the at least two ventilation grilles of one of the short side walls, and a cover.
Instead Pfahnl (In Figs 2-3) teaches an air intake ventilation grille (222) of the at least two ventilation grilles (222/224) of one of the short side walls (Fig 2), and a cover (240/244).

Regarding Claim 2, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: said circuit board (42a, ¶ 85, II. 1-5, ¶ 86, II. 1-6) comprises two separable portions including
a logic portion (42a) that is removable without disassembling the cooling module (¶ 86, II. 1-6), and 
a connection portion (connection portion of controller 23a connecting to sliding central control board 42a) fixed to the cooling module without being separately removable (connection portion of controller 23a needs to be fixed to the cooling module to anticipate connection with the central electronic control board 42a), all connections of the liquid cooling module components leading to said circuit board being connected to said connection portion (Fig 2).  
Regarding Claim 3, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: the thickness (shortest dimension of outer housing of stiffener 35a) of the outer housing is less than one third of the width (dimension of outer housing of stiffener 35a shorter than the longest dimension and longer than the shortest dimension of the outer housing of the stiffener 35a) of the outer housing (Fig 2).
Regarding Claim 4, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: the pump (22a) oriented in the lengthwise direction of the outer housing (Fig 2) and positioned along a long side wall (side wall of stiffener 35a alongside of which pump 22a is disposed by) is disposed right next to the long side wall (Fig 2).
Regarding Claim 6, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: said circuit board (42a, ¶ 85, II. 1-5, ¶ 86, II. 1-6) is without 
Regarding Claim 9, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: the pump (22a) has sufficient capacity to provide a differential pressure between 2.5 and 3.5 bar at a flow rate between 50 and 100 liters per minute of fluid coolant (¶ 56, II. 4-6).
Regarding Claim 10, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: the cooling module dissipates at least 50kW of heat (¶ 25, II. 16-17).
Regarding Claim 11, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: the pump (22a) comprises an air guide (air guide, ¶ 72, II. 1-5) which channels air between the air intake ventilation grille (36a) in the cooling module and the inlet of the pump (¶ 72, II. 1-5).
Regarding Claim 12, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1,  however Bonnin (In Fig 2)  further discloses further comprising a check valve (40a) located on the segment (segment of primary hydraulic circuit close to heat exchanger 20a, ¶ 81, II. 1-5) of the secondary hydraulic circuit (15a/15b) located between the outlet (outlet of pump 22a where drilled block 39a is deposed) of the pump (22a) and the inlet (inlet of heat exchanger 20a where non-return valve 40a is disposed) of the heat exchanger (20a).
Regarding Claim 13, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1,  however Bonnin (In Fig 2) further discloses further comprising a valve (29a /29b) positioned on a portion (portion of primary circuits 21a and 21b) of the primary hydraulic circuit (21a/21b) located in the cooling module, the valve indirectly regulating the fluid coolant temperature in the first hydraulic circuit at the outlet from the heat exchanger (¶ 58, II. 12-21).
Regarding Claim 14, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: one of the at least one air discharge ventilation grilles (37a) 
Regarding Claim 15, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: another one of the at least one air discharge ventilation grille (37a, ¶ 71, II. 1-3) discharges air from the cooling module and is located just downstream of said valve (¶ 85, II. 1-5).
Regarding Claim 16, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein:  a sum of surface areas of the air discharge ventilation grilles is equal to the surface area of the air intake ventilation grille (¶ 85, II. 1-5).
Regarding Claim 17, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1,  however Bonnin (In Fig 2) further discloses  wherein: the heat exchanger is an exchanger (20a) lying on a side (side on which heat exchanger 20 a is laid).
Regarding Claim 19, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1,  however Bonnin (In Fig 2) further discloses further comprising a liquid leak detector (44a) located in the bottom of the outer housing (Fig 2).
Regarding Claim 20, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin (In Fig 2) further discloses wherein: the fan (fan, ¶ 72, II. 1-5) is the fan of the pump (22a, pump fan, ¶ 87, II. 1-4) and is coupled to an electrically-powered shaft of a motor of the pump (inherent in electrically-powered motor shaft of pump 22a as is taught by Bonnin).
Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Bonnin in view of Best further in view of Pfahnl and further in view of Koizumi et al (US 5,323,847).
Regarding Claim 5, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however where Bonnin (In Fig 2) further discloses wherein: the heat exchanger oriented in the lengthwise direction of the outer housing (Fig 2) and positioned along the other long side wall (side wall of stiffener 35a 
	However Bonnin as modified does not disclose wherein the heat exchanger positioned along other side wall without any other member between the heat exchanger and the other long side wall except a pipe.
	Instead Koizumi (In Fig 10A) teaches wherein the heat exchanger (105) positioned along other side wall (side wall of cabinet 101 adjacent to the pipe carrying liquid coolant from coolant tank 104 to pump 103) without any other member between the heat exchanger and the other long side wall except a pipe (pipe, connecting coolant tank 104 to pump 103).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Bonnin with Best further with Pfahnl and further with Koizumi with only a pipe being disposed between the heat exchanger and long side wall to benefit from providing an electronic apparatus and a method of cooling the electronic apparatus which can reduce the installation space, the installation time and the size of the pump (Koizumi, Col. 2, II. 55-60). 
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Bonnin in view of Best further in view of Pfahnl and further in view of Morrison et al (US 4,493,010) background art.
Regarding Claim 7, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin as modified does not disclose wherein: said circuit board dissipates at least 5W of heat.
Instead Morrison in back ground art teaches wherein: said circuit board (circuit board, Col. 1, II. 46-52) dissipates at least 5W of heat (Col. 1, II. 46-52).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Bonnin with Best further with Pfahnl and further with Morrison back ground art with circuit board dissipating at least 5 wall to benefit from reliability in thermal of performance and useful life of electronic components (Morrison, Col. 1, II. 16-19, Col. 2, II. 4-42).
Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Bonnin in view of Best further in view of Pfahnl and further in view of Harvey et al (US 5,772,500).
Regarding Claim 8, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin as modified does not disclose wherein: the length of the outer housing is between 60 and 90cm, the width of the outer housing is between 50 and 70cm, and the thickness of the outer housing is between 10 and 20cm.
	Instead Harvey (In Fig 8) teaches a ventilation unit (10) “optimum dimensions” of an electronic enclosure having air flowing into its interior as a “variable” depending on the fan design, power and size.
	Harvey in Col 1, II. 24-29, describes the ventilation systems as they evolve to cope with increasing power of electronic components. 
	Harvey in Col 1, II. 40-43, II. 62-67 and Col. 2, II. 1-2 describes the relationship between the “diameters of fan” with respect to equally larger “back panel space” needed for a conventional fan accommodation and “minimum available real estate volume” needed incorporating his ventilation unit within a computer housing .
	Harvey in Col. 7, II. 39-64 provides an example of preferred embodiment in which “the variable” such as “length”, “width” and “thickness” of apparatus chassis 85 kept at a minimum utilizing special high power ventilation unit 10 emphasizing constrains on ever increasing “volume space within computer housings” catching up with ever increasing cooling requirements of newer more powerful electronic components. 
	Harvey for his ventilation unit, is attempting to keep this “variable” at bay.
Accordingly, Examiner believes as Harvey described, “optimum dimension” of an air cooling enclosure with an enclosed air mover depends on many factors among which are “nature”, power” and “diameter of the air movers” requiring an “optimum enclosure dimension”.
However, it has been held that discovering an “optimum value” of “a result effective variable” involves only routine skill in the art. In re Boesch, 617 F.2d, 205 USPQ 215 (CCPA 1980).
optimum volume space” within the outer housing accommodating specially designed ventilation unit to benefit from removing greater amount of unwanted thermal energy to maintain desired temperature within a computerized device, without requiring a substantial increase in the size of its side containing airflow exhaust ports (Harvey, Col. 1, II. 62-67 and Col. 2, II. 1-2).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Bonnin in view of Best further in view of Pfahnl and further in view of Carlson et al. (US 2008/0029250).
Regarding Claim 18, Bonnin in view of Best and further in view of Pfahnl discloses the limitations of claim 1, however Bonnin as modified does not disclose wherein an outer insulation layer surrounds the heat exchanger at least one pipe of a portion of the primary hydraulic circuit located within the cooling module, to prevent condensation on outer walls of the at least one pipe, even when the temperature of said outer walls is less than the dew point temperature of the cooling module.
	Instead Carlson (In Fig 1) teaches wherein an outer insulation layer (insulation, ¶ 29, II. 9-15) surrounds the heat exchanger (heat exchanger, ¶ 27, II. 3-5) at least one pipes (pipes, ¶ 29, II. 9-15) of a portion of the primary hydraulic circuit located within the cooling module (system, ¶ 29, II. 9-15), to prevent condensation on their outer walls of the at least one pipe (¶ 29, II. 1-8), even when the temperature of said outer walls is less than the dew point temperature of the cooling module (¶ 29, II. 1-8).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Bonnin with Best further with Pfahnl and further with Carlson with insulation surrounding the piping within the cooling module to benefit from improving the operation of the system by insulating pipes which could get damaged by corrosion and mold due to dew condensation on surface of pipes (Carlson, ¶ 29, II. 1-16).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/AMIR A JALALI/Examiner, Art Unit 2835                                    

/ZACHARY PAPE/Primary Examiner, Art Unit 2835